UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6141



TERRY DWIGHT SANDERS,

                                           Petitioner - Appellant,

          versus


K. J. WENDT, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the North District
of West Virginia, at Clarksburg. Frederick P. Stamp, Jr., District
Judge. (1:04-cv-00-204-FPS)


Submitted: May 18, 2006                          Decided: May 31, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Dwight Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Terry Dwight Sanders, a federal prisoner, appeals the

district       court’s    order   accepting     the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Sanders v. Wendt, No. 1:04-cv-00-204-FPS (N.D.W.

Va. Jan. 3, 2006).          We dispense with oral argument because the

facts    and    legal    contentions   are     adequately   presented    in   the

materials      before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 2 -